NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIAOLONG LI,                                    No.    19-72742

                Petitioner,                     Agency No. A202-180-027

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Xiaolong Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We grant the petition for review and remand.

      The BIA found no clear error in two factual findings the IJ relied on in

support of an adverse credibility determination. Substantial evidence does not

support one of these findings, specifically that it was implausible the police

prohibited Li from traveling outside his neighborhood given that he was able to

freely leave China, where Li was not given an opportunity to explain the perceived

implausibility. See Lalayan v. Garland, 4 F.4th 822, 836 (9th Cir. 2021) (“[A]n IJ

must provide a witness an opportunity to explain a perceived implausibility during

the merits hearing.”). Substantial evidence does support the single remaining

finding regarding an omission as to Li’s student visa applications. See Li v.

Garland, 13 F.4th 954, 960 (9th Cir. 2021) (one factor that can be considered in

the totality of circumstances is whether an omission has a tendency to suggest

petitioner fabricated his claim).

      Because we cannot be confident that the BIA would have upheld the adverse

credibility determination based on the omission alone, and particularly in light of

the BIA’s statement that the finding was “a close call,” we grant the petition and

remand for the BIA to reconsider Li’s credibility and for any necessary further



                                          2                                      19-72742
proceedings consistent with this decision. See Kumar v. Garland, 18 F.4th 1148,

1156 (9th Cir. 2021) (remand appropriate for BIA to determine whether remaining

factors support determination); Soto-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th

Cir. 2009) (remand appropriate for BIA to reconsider credibility where BIA had

not considered petitioner’s explanations); see also Alam v. Garland, 11 F.4th 1133,

1137 (9th Cir. 2021) (single-factor rule for adverse credibility determinations

overruled).

      We do not consider the IJ’s alternative asylum and withholding of removal

determinations because the BIA did not reach them. See Santiago-Rodriguez v.

Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied on

by the BIA). We also do not consider Li’s CAT claim because the BIA did not

reach it, see id., and Li does not contend the BIA erred in finding that he withdrew

the claim before the IJ, see Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5

(9th Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

      Li’s removal is stayed pending a decision by the BIA.

      The parties must bear their own costs on appeal.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           3                                      19-72742